Case 1:20-cv-10924-JGK Document 21 Filed 07/08/21 Page 1 of 2

 

 

Sheehan & Associates, P.C. 60 Cuttermill Road, Suite 469, Great Neck NY 11021-3104

spencer@spencersheehan.com USDS SDNY tel (516)1968-7080 fax (516) 234-7800
DOCUMENT July 8, 2021

District Judge John G. Koelt! |] ELECTRONICALLY FILED 2

United States District Court DOC #: _

Southern District of New York || DATE FILED: VOU PO

500 Pearl St =

 

 

 

 

 

 

 

New York, NY 10007
Re: 1:20-cv-10924-JGK
Glover et al. v. Bob’s Discount Furniture, LLC et al.

 

Dear District Judge Koeltl:

This office represents the Plaintiffs. On June 23, 2021, Plaintiffs filed a first amended
complaint (“FAC”). On June 24, 2021, the Clerk required Plaintiffs to refile the FAC and correctly
identify the relevant parties in the CM/ECF system. On July 7, 2021, Plaintiffs refiled the FAC.
ECF No. 16.

Under Fed. R. Civ. P. 15(a)(3), Defendant Bob’s Discount Furniture, LLC (“Defendant
Bob’s”) would have until July 21, 2021, to respond or answer the FAC. The FAC contains new
factual allegations based on an additional plaintiff, and the addition of Defendant Guardian
Protection Products, Inc. (“Defendant Guardian”). The FAC also includes allegations based on
legal theories which were not raised or alluded to in the complaint.

Counsel for Plaintiffs and Defendant Bob’s request that Defendant Bob’s time to answer
or respond to the FAC be extended by 30 days, until August 20, 2021. This extension will also
permit service of process to be effected upon Défendant Guardian’

Counsel for Plaintiffs and Defendant Bob’s request an adjournment of the initial
conference of July 23, 2021, and submission of Rule 26(f) Report by July 21, 2021. ECF No. 13.
The proposed new date for the initial conference is September 3, 2021, with submission of the
Rule 26(f) Report by September 1, 2021.

This is the first request for an extension of time to respond or answer the FAC. This is the
third request for adjournment of the initial conference date and submission of the accompanying
Rule 26(f) Report. The prior two requests were granted. The requested extension and adjournment
do not affect any scheduled dates besides those indicated in this letter. This request is submitted at
least 48 hours prior to the dates sought to be adjourned and extended. Thank you.

Respectfully submitted,

/s/Spencer Sheehan

T dwwe (eryrinct % Oe Cor, pled
Mined & F(a0f/ Pl Lo
i f¢f Al. , —_—
e gout cat Gop Canceled Ved am Conf
bites ppm Ube /lake bi CE ) aye” - Eo © Prcbbiae Lf
“Wi /y Si CLrEP/4-S Ox

 
Case 1:20-cv-10924-JGK Document 21 Filed 07/08/21 Page 2 of 2

Certificate of Service

I certify that on July 8, 2021, I served and/or transmitted the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

Defendant’s Counsel
Plaintiffs’ Counsel

Courtesy Copy to Court

CM/ECF ___ First-Class Email Fax
Mail
ix] O O LO
O i O
O LI L LI

/s/ Spencer Sheehan

 

 
